Citation Nr: 1625280	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  12-21 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an earlier effective date, prior to June 24, 2011, for the grant of service connection for posttraumatic stress disorder (PTSD) with depressive disorder.

2.  Entitlement to an earlier effective date, prior to June 24, 2011, for the grant of service connection for a bilateral hearing loss disability.

3.  Entitlement to an earlier effective date, prior to June 24, 2011, for the grant of service connection for bilateral tinnitus. 


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 




INTRODUCTION

The Veteran had active service in the Air Force from September 1993 to September 1995 and from September 1998 to February 2007.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In the July 2011 rating decision, the RO granted entitlement to service connection for: PTSD with depressive disorder, with a 70 percent rating, effective June 24, 2011; tinnitus, with a 10 percent rating, effective June 24, 2011; and bilateral hearing loss, with a noncompensable rating, effective June 24, 2011.  The Veteran filed a Notice of Disagreement (NOD) with the assigned ratings and the effective dates.  The RO issued a Statement of the Case (SOC) in February 2012.  In a July 2012 VA Form 9, the Veteran limited her appeal to the issue of the effective date of the claims.  She further confirmed her satisfaction with the assigned ratings in an August 2012 correspondence and specified in a December 2015 contact that she desired to only appeal the effective dates of her service-connected disabilities. Therefore, the issues have been updated as reflected on the title page.  

The Board further notes the issue of the timeliness of the Veteran's VA Form 9.  If a NOD is timely filed by the claimant within one year from the date of notice of a disallowance, a SOC is issued.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. § 19.29.  A substantive appeal (VA Form 9) then must be filed by the claimant within 60 days from the date the SOC is mailed or the remainder of the one year period after notice of the disallowance, whichever is later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b)(1).  A substantive appeal identifies the issue(s) being appealed, if the claim is comprised of more than one, and presents specific arguments relating to errors of law or fact believed to have been made.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  The disallowance becomes final if a timely substantive appeal is not filed.  38 C.F.R. § 20.1103.

Here, as mentioned above, the Veteran was notified of her rating decision on July 28, 2011.  She filed a timely NOD within one year from the date of notice of the rating decision.  A SOC was issued in February 2012.  The Veteran then had 60 days from the issuance of the SOC or the remainder of the one year period after notice of the July 2011 rating decision.  However, she filed her VA Form 9 on August 3, 2012, more than 60 days after the issuance of the SOC and more than one year after the July 28, 2011 rating decision.  In the interim, the Veteran filed an extension request to file her VA Form 9.  The RO notified the Veteran of her untimely VA Form 9.  However, the RO later found that the Veteran had demonstrated good cause for an extension.  

The Board concludes the equitable tolling regarding the submission of the VA Form 9 is for consideration.  A VA Form 9 is a nonjurisdictional requirement.  Hunt v. Nicholson, 20 Vet. App. 519 (2006).  Physical illness may justify application of equitable tolling.  Arbas v. Nicholson, 403 F.3d 1379 (Fed. Cir. 2005).  Equitable tolling also may be justified due to mental illness.  Barrett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004).  Such illness must have rendered the appellant incapable of rational thought or deliberate decision making, incapable of handling his or her own affairs, or unable to function in society.  Id.  The Veteran's service-connected psychiatric disorder constitutes a mental illness.  There is evidence that the Veteran was admitted for inpatient treatment due to suicidal ideations, secondary to her PTSD, from February 29, 2012 to March 9, 2012 (immediately following the issuance of the SOC).  Therefore, the Board finds that the Veteran meets the equitable tolling requirement for submission of her VA Form 9 and affirms the RO's decision to permit equitable tolling 

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.





FINDINGS OF FACT

1.  On June 24, 2011, the Veteran submitted a Fully Developed Claim (VA From 21-526EZ) claiming entitlement to service connection for PTSD, major depressive disorder, bilateral hearing impairment and bilateral tinnitus.  

2.  There is no evidence of any informal or formal claims to the VA prior to June 24, 2011.


CONCLUSIONS OF LAW

1.  There is no legal entitlement to an effective date prior to, June 24, 2011, for the grant of service connection for PTSD with depressive disorder.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  There is no legal entitlement to an effective date prior to, June 24, 2011, for the grant of service connection for a bilateral hearing loss disability.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

3.  There is no legal entitlement to an effective date prior to, June 24, 2011, for the grant of service connection for bilateral tinnitus.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Significantly, however, in this case, the Veteran's claim for an earlier effective date arises from her disagreement with the effective date assigned following the grant of entitlement to service connection for PTSD with depressive disorder, bilateral hearing loss and tinnitus.  In this regard, the Board notes that, once service connection is granted, the claim is substantiated and additional VCAA notice is not required, and as such, any defect in the notice is considered non-prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Moreover, because the application of the law to the undisputed facts is dispositive of the claim for an earlier effective date, no discussion of VA's duties to notify and assist is necessary.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

II.  Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400 (2015).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello, supra.  
A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The effective date of an award of compensation benefits is the date after discharge if a relevant claim is received within one year from that date. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).  Otherwise, the effective date is fixed by the facts found but cannot be earlier than the date of receipt of the relevant claim. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b).  The effective date is the later of the date of receipt of the relevant claim or the date entitlement arose, in other words.  Id.  This applies to original claims.  Id.  It also applies to claims reopened after final disallowance based on the receipt of new and material evidence. 38 C.F.R. §§ 3.400(q)-(r) ).

A claim is a written communication requesting a determination of, or evidencing a belief in, entitlement to benefits. 38 C.F.R. § 3.1(p).  A formal claim is the use of the appropriate designated VA form to seek specific benefits.  38 C.F.R. § 3.151(a). An informal claim is a communication conveying an intent to seek specific benefits. 38 C.F.R. § 3.155(a).  Upon receipt, a formal claim form is forwarded to the claimant.  Id.  Receipt of it within one year from the date it was forwarded preserves the date of the informal claim as the date of receipt of the claim.  Id.; Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  The date of relevant VA treatment reports and the date of receipt of private treatment reports is the date of an informal claim if a relevant claim is received within one year from the date of treatment.  38 C.F.R. § 3.157(b) (1, 2).

Here, on June 24, 2011, the Veteran submitted a Fully Developed Claim (VA Form 21-526EZ) claiming entitlement to service connection for PTSD, a depressive disorder, hearing loss and tinnitus.  Accompanying this form, the Veteran submitted a correspondence which requested a February 3, 2007 effective date.  She indicated that the February 2007 date coincided with her placement on the Temporary Disability Retired List (TDRL) for PTSD.  She further indicated that she delayed filing her claim due to "significant errors, omissions and prejudicial documentation in [her] service medical records," which she sought to have corrected before filing her claim.  

The Board finds that the Veteran is not entitled to an effective date prior to June 24, 2011.  In that regard, the evidence of record indicates that the earliest date of evidence, medical or otherwise, is dated June 24, 2011.  There is no correspondence between the Veteran and VA that may be construed as an informal or formal claim for compensation prior to June 2011.  Although there is evidence that the Veteran emailed a Veterans service officer (various dates in 2011) prior to her formal claim, there is no correspondence between the Veteran and the VA which may be construed as a claim.  In fact, a portion of the emails between the Veteran and the VSO allude to the fact that the Veteran was preparing to file a claim.  The Board is aware that the Veteran believes she is entitled to an effective date of February 3, 2007 on the basis that she needed to correct her military records.  However, the Board is bound the requirements of the 38 C.F.R. § 3.400 which require that the effective date of claims be the date of claim, formal or informal.  The record indicates that the Veteran did not submit the claim until June 2011 and there is no other claim, informal or formal prior to that date.  The applicable laws and regulations afford no equitable relief.

The Board has considered the evidence of record and the contention of the Veteran.  In light of the facts above, there is no basis on which an earlier effective date may be assigned.  Based on the Veteran's claim in June 2011, the Board finds that the proper effective date is June 24, 2011.  See 38 C.F.R. § 3.155(a).    




ORDER

Entitlement to an earlier effective date, prior to June 24, 2011, for the grant of service connection for PTSD with depressive disorder, is denied. 

Entitlement to an earlier effective date, prior to June 24, 2011, for the grant of service connection for a bilateral hearing loss disability, is denied. 

Entitlement to an earlier effective date, prior to prior to June 24, 2011, for the grant of service connection for bilateral tinnitus, is denied. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


